Bird, J.
In July, 1911, while Bertha Roddy, a young girl 16% years of age, was employed in plaintiff’s laundry, feeding a mangle, her left hand was drawn against or under the first ironing roll and burned and permanently injured. As plaintiff was indemnified by defendant against- losses on account of accidents to its employees, it was duly notified of the mishap. After making an investigation, the defendant refused to pay the damage, and denied all liability under its policy, on the ground that Bertha had been employed in violation of law, but it tendered the services of its attorneys to plaintiff to assist in making an adjustment of the claim. A settlement was effected for $1,623. To recover this sum from defendant, this suit was begun and successfully prosecuted in the trial court.
1. The assignment upon which defendant principally relies is based upon the refusal of the trial court to instruct the jury, “as a matter of law, that the operation of the flat work ironer or mangle is an *296operation considered dangerous to life and limb.” This request is based upon section 11 of Act No. 285, Pub. Acts 1909 (2 How. Stat. [2d Ed.] § 4019), which provides, that no female under the age of 21 years shall be engaged in any employment “which may be considered dangerous to their lives or limbs.” Bertha Roddy was engaged, when injured, in feeding flat goods into the mangle. Between her and the automatic feeder was a wire feeding basket about a foot wide. An automatic feeder was provided which made it unnecessary for her to feed the clothes to the first ironing roll. In front of the first ironing roll was a guard roll to protect the hands from coming in contact with the hot roll. In the event that she permitted her hands to follow the automatic feed too far, the guard roll would warn her. Her duty was to smooth out the goods on the automatic feed table, and they were then automatically carried into the ironing rolls. She claimed her injury was due to some defect in the automatic feeder. It was shown that the machine had been installed ten years, and that this accident was the first one which had occurred. Witnesses who were familiar, with such machinery expressed the opinion upon cross-examination that mangles like the one in question, equipped with like safety devices, were not dangerous machinery.
We are not of the opinion that this machinery was so obviously dangerous to life and limb that we should declare it so, as a matter of law. The question as to whether machinery was dangerous, within the meaning of this statute, has usually been held by this court to be one of fact. Sterling v. Carbide Co., 142 Mich. 284 (105 N. W. 755); Braasch v. Stove Co., 147 Mich. 676 (111 N. W. 197); Braasch v. Stove Co., 153 Mich. 652 (118 N. W. 366, 20 L. R. A. [N. S.] 500; Syneszewski v. Schmidt, 153 Mich. 438 (116 N. W. 1107); Tabinski v. Manufacturing Co., 168 Mich. 392 *297(134 N. W. 653); Radic v. Jackson & Co., 178 Mich. 618 (146 N. W. 136). The conditions disclosed by this record are not so radically different from those involved in the foregoing cases as to justify us in disposing of the question as one of law.
2. The defendant, after assuming the risk, made annual inspections of the laundry, and furnished plaintiff with a copy of the record. The last inspection previous to the accident was in March, 1910. The report of this inspection showed, among other things, the following:
“Q. Is there any specially dangerous work connected with the business?
“A. No.
“Q. Are there dangerous points about machinery which are not protected?
“A. No.
“Q. Is the law respecting the employment of minors observed?
“A. Yes.”
This report was offered and received in evidence over defendant’s objection, but it neither appears in the record nor in the briefs what specific objection was made to it. The character of the argument made in opposition thereto would indicate that it was placed upon the ground of incompetency. But, whatever may have been the ground of objection if defendant made a defense which was inconsistent with its previous declarations and admissions, it was proper to show it.
3. Error is assigned upon the manner in which the court gave defendant’s requests Nos. II, IV, V, VI, and VII. Requests IV and V asked for an instruction directing a verdict because of the unlawful employment. As this question has already been disposed of, no further comment is necessary. Requests II, VI, and VII were fairly covered by the general charge. It is not argued that they were not so covered, but it *298is argued that the points raised by the requests were not given the prominence that their importance demanded. A careful examination, of the charge with reference to these requests does not so convince us. We think that all three requests were fairly covered by the general charge, and one of them was given more prominence and placed before the jury more pointedly than was suggested by the instruction.
We find no error in the record which calls for a reversal of the case. The judgment of the trial court is affirmed.
Brooke, C. J., and McAlvay, Kuhn, Stone, Ostrander, Moore, and Steere, JJ., concurred.